DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
Applicant argues regarding claims 1 that Yao 358 does not disclose two output terminals for outputting the DC output voltage. Examiner respectfully disagrees. Examiner is clarifying the portion of Yao used in the rejection as fig. 4 and 7 the output of the DC-DC converter is going to be a DC output. Examiner pointed to 306 and 408 as DC outputs which are themselves connected to 490a and 490b. Clarifying the output terminals would be the DC output that is formed form 306 to 408 and then thru 418 and Cb to finally be 490a and 490b. Applicant has only looked to a portion of the DC-DC converter of Yao and not the full output which Examiner is pointing to that is electrically connect to the capacitor Cr2.
Applicant argues on page 12-13 that the combination of Huang and Yao would not work since Yao discloses an AC output. Examiner disagrees since the circuit of Yao is a DC-DC converter (abstract) and would work with the Dc wires of Huang. 
Applicant argues regarding claims 4, that Deixler does not disclose internal instructions would be utilized rather than the external instructions. Examiner respectfully disagrees. Deixler discloses during an emergency using overriding user input (external instructions) such as fig. 4 using only group input instead of user input for dimming state. Dealer in paragraph 98 states “In some embodiments, one or more lighting fixtures may be configured to ignore the group input in one or more situations and control the dimming state of the local light source based solely on the local input during those situations.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN101009501) in view of Chemel et al. (US 2011/0001436 A1) and further in view of Yao (US 2013/0127358 A1).
Regarding claim 1 and 14, Huang discloses a signal transmitter (Fig. 1-9), comprising 
a power supply (2) configured to receive DC power (3) to supply a DC output voltage to a light fixture (5) that is configured to be activated by the DC output voltage (page 7 lines 20-page 8 line 13) ; 
an external signal (Fig 8, receiving signals 12) receiver configured to receive an external instruction signal (page 7 lines 20-page 8 line 13,“The role of the sending end 1 is to generate a corresponding data signal according to the control data or command encoding through a preset program. Referring to FIG. 3, the sending end 1 mainly includes a programmable controller 11 whose input end is connected to a data input device 12; the programmable controller 11 encodes the data to obtain a data signal and transmits it to the power-on/off controlled module 2 through the output end’) that represents a lighting state of the light fixture (page 8 lines 1-13,“The data input device 12 may be a memory 13, a computer 15 connected to the programmable controller 11 through the communication interface module 14, and so on. If the controlled object 5 needs to perform a relatively simple action, such as a light string, as long as the color change, the display pattern change caused by the light and dark change, etc.) and 
a communication controller (1,11, page 8 line 14-page 9 line 1, “Power on/off controlled module 2. Due to the small driving capacity of the data signal output by the programmable controller 11 at the sending end 1, …It is necessary to add a power on/off controlled module 2 to process the data signal to obtain a certain amplitude Value, power transmission signal is larger…, , the FET drives the switching action according to the change of the data signal, controls the DC power supply to turn on and off, and forms a voltage pulse signal with a certain amplitude and large power at its output terminal, which can pass through the DC power line 3) configured to control signal transmission to the light fixture by controlling the power supply(3), the communication controller being configured to modulate an output voltage level of the DC output voltage of the power supply (page 10 lines 8-16 “the sending end 1 generates a data signal for controlling the light string, and the signal is obtained through the power on/off controlled module 2 to obtain the corresponding The voltage pulse signal carrying data information”).to transmit, to the light fixture, a control signal for setting the light fixture to the lighting state represented by at least the external instruction signal (page 10 lines 8-16 “The above DC power line carrier communication system can be applied to the light string control. The output end of the sending end 1 is connected to the input end of the power on/off controlled module 2, the output end of the power on/off control module 2 is connected to the DC power line 3, and the receiving node 4 passes The DC power line 3 constitutes a certain topology, and the control object 5 connected to the control signal output end of the receiving node 4 is a light string; the sending end 1 generates a data signal for controlling the light string, and the signal is obtained through the power on/off controlled module 2 to obtain the corresponding The voltage pulse signal carrying data information”).
Huang does not specify disclose a an external signal receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor configured to detect a state of a lighting space illuminated by the light fixture. 
Chemel discloses a an external signal (sensors[0030]) receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor ([0030][0360]120 Fig. 1a-b) configured to detect a state of a lighting space illuminated by the light fixture [0030];([0132])
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the external sensors of Chemel to the system of Huang to provide automatic control of lighting effects and use the lights in different environments while conserving power.
Huang does not specify disclose wherein the power supply comprises: two input terminals for receiving the DC power; a series circuit of a first switch and a second switch, the series circuit being electrically connected between the two input terminals; a first diode that is anti-parallel connected to the first switch; a second diode that is anti-parallel connected to the second switch; a series circuit of a capacitor and an inductor, which is connected between both ends of the first switch; two output terminals for outputting the DC output voltage, the output terminals being electrically connected to high and low potential sides of the capacitor, respectively and the communication controller is configured to control the first and second switches to change the output voltage level.
Yao discloses in Fig. 4  and 7 wherein the power supply 440 comprises: two input terminals for receiving the DC power(404 and 406); a series circuit of a first switch and a second switch(Q1 and Q2), the series circuit being electrically connected between the two input terminals; a first diode (D2) that is anti-parallel connected to the first switch(Q2)); a second diode (D1) that is anti-parallel connected to the second switch(Q1); a series circuit of a capacitor and an inductor(Cr2 and Lr), which is connected between both ends of the first switch(Q2); two output terminals for outputting the DC output voltage(440, 306), the output terminals being electrically connected to high and low potential sides of the capacitor(Cr2), respectively and the communication controller(416)  is configured to control the first and second switches to change the output voltage level([0031]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include power supply of Yao to the system of Huang to provide a power supply with voltage protection to protect the circuit (Yao (abstract)).
Regarding claim 2, Huang discloses the signal transmitter of claim 1, wherein the control signal contains control data representing the lighting state for the light fixture (page 8 lines 1-13,“The data input device 12 may be a memory 13, a computer 15 connected to the programmable controller 11 through the communication interface module 14, and so on. If the controlled object 5 needs to perform a relatively simple action, such as a light string, as long as the color change, the display pattern change caused by the light and dark change, etc)
Huang does not specify control signal contains identification data uniquely assigned to the light fixture.
Chemel disclose wherein the control signal contains identification data uniquely assigned to the light fixture ([0384]).
.
Claims 4, 7-11 /are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN101009501) in view of Deixler (US 2017/0251536 A1).
Regarding claim 4, Huang discloses a signal transmitter (Fig. 1-9), comprising 
a power supply (2) configured to receive DC power (3) to supply a DC output voltage to a light fixture (5) that is configured to be activated by the DC output voltage (page 7 lines 20-page 8 line 13) ; 
an external signal (Fig 8, receiving signals 12) receiver configured to receive an external instruction signal (page 7 lines 20-page 8 line 13,“The role of the sending end 1 is to generate a corresponding data signal according to the control data or command encoding through a preset program. Referring to FIG. 3, the sending end 1 mainly includes a programmable controller 11 whose input end is connected to a data input device 12; the programmable controller 11 encodes the data to obtain a data signal and transmits it to the power-on/off controlled module 2 through the output end’) that represents a lighting state of the light fixture (page 8 lines 1-13,“The data input device 12 may be a memory 13, a computer 15 connected to the programmable controller 11 through the communication interface module 14, and so on. If the controlled object 5 needs to perform a relatively simple action, such as a light string, as long as the color change, the display pattern change caused by the light and dark change, etc.) and 
a communication controller (1,11, page 8 line 14-page 9 line 1, “Power on/off controlled module 2. Due to the small driving capacity of the data signal output by the programmable controller 11 at the sending end 1, …It is necessary to add a power on/off controlled module 2 to process the data signal to obtain a certain amplitude Value, power transmission signal is larger…, , the FET drives the switching action according to the change of the data signal, controls the DC power supply to turn on and off, and forms a voltage pulse signal with a certain amplitude and large power at its output terminal, which can pass through the DC power line 3) configured to control signal transmission to the light fixture by controlling the power supply(3), the communication controller being configured to modulate an output voltage level of the DC output voltage of the power supply (page 10 lines 8-16 “the sending end 1 generates a data signal for controlling the light string, and the signal is obtained through the power on/off controlled module 2 to obtain the corresponding The voltage pulse signal carrying data information”).to transmit, to the light fixture, a control signal for setting the light fixture to the lighting state represented by at least the external instruction signal (page 10 lines 8-16 “The above DC power line carrier communication system can be applied to the light string control. The output end of the sending end 1 is connected to the input end of the power on/off controlled module 2, the output end of the power on/off control module 2 is connected to the DC power line 3, and the receiving node 4 passes The DC power line 3 constitutes a certain topology, and the control object 5 connected to the control signal output end of the receiving node 4 is a light string; the sending end 1 generates a data signal for controlling the light string, and the signal is obtained through the power on/off controlled module 2 to obtain the corresponding The voltage pulse signal carrying data information”).
Huang does not specify disclose a an external signal receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor configured to detect a state of a lighting space illuminated by the light fixture and an internal signal receiver configured to receive an internal instruction signal that represents the 
Deixler discloses an external signal sensors (125A,B)receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor ([0076]) configured to detect a state of a lighting space illuminated by the light fixture([0076]) and an internal signal receiver configured to receive an internal instruction signal that represents the lighting state of the light fixture([0073][0070]), the internal instruction signal being generated according to user's operation(user interface input to 110 [0070]); and a signal selector configured to select either the external instruction signal or the internal instruction signal to be supplied to the communication controller([0073]), wherein the communication controller is configured to transmit the transmission signal for setting the light fixture to a lighting state represented by either the external instruction signal or the internal instruction signal, from the signal selector([0097][0073] fig. 4) wherein the signal selector is configured to select either the external instruction signal or the internal instruction signal according to the state of the lighting space(Deixler: override using user input during emergency or maintenance [0073][0097] fig. 4) wherein the signal selector is configured to: select the external instruction signal when the state of the lighting space is in a normal state; and select the internal instruction signal when the state of the lighting space is in an abnormal state. (Deixler: override using user input during emergency or maintenance [0073][0097] fig. 4).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the internal and external signal and signal selector of Deixler to the system of Huang to provide reduce power consumption, provide an automated lighting system, and allow for user control . 
Regarding claim 7, Huang discloses a signal transmitter (Fig. 1-9), comprising 
a power supply (2) configured to receive DC power (3) to supply a DC output voltage to a light fixture (5) that is configured to be activated by the DC output voltage (page 7 lines 20-page 8 line 13) ; 
an external signal (Fig 8, receiving signals 12) receiver configured to receive an external instruction signal (page 7 lines 20-page 8 line 13,“The role of the sending end 1 is to generate a corresponding data signal according to the control data or command encoding through a preset program. Referring to FIG. 3, the sending end 1 mainly includes a programmable controller 11 whose input end is connected to a data input device 12; the programmable controller 11 encodes the data to obtain a data signal and transmits it to the power-on/off controlled module 2 through the output end’) that represents a lighting state of the light fixture (page 8 lines 1-13,“The data input device 12 may be a memory 13, a computer 15 connected to the programmable controller 11 through the communication interface module 14, and so on. If the controlled object 5 needs to perform a relatively simple action, such as a light string, as long as the color change, the display pattern change caused by the light and dark change, etc.) and 
a communication controller (1,11, page 8 line 14-page 9 line 1, “Power on/off controlled module 2. Due to the small driving capacity of the data signal output by the programmable controller 11 at the sending end 1, …It is necessary to add a power on/off controlled module 2 to process the data signal to obtain a certain amplitude Value, power transmission signal is larger…, , the FET drives the switching action according to the change of the data signal, controls the DC power supply to turn on and off, and forms a voltage pulse signal with a certain amplitude and large power at its output terminal, which can pass through the DC power line 3) configured to control signal transmission to the light fixture by controlling the power supply(3), the communication controller being configured to modulate an output voltage level of the DC output voltage of the power supply (page 10 lines 8-16 “the sending end 1 generates a data signal for controlling the light string, and the signal is obtained through the power on/off controlled module 2 to obtain the corresponding The voltage pulse signal carrying data information”).to transmit, to the light fixture, a control signal for setting the light fixture to the lighting state represented by at least the external instruction signal (page 10 lines 8-16 “The above DC power line carrier communication system can be applied to the light string control. The output end of the sending end 1 is connected to the input end of the power on/off controlled module 2, the output end of the power on/off control module 2 is connected to the DC power line 3, and the receiving node 4 passes The DC power line 3 constitutes a certain topology, and the control object 5 connected to the control signal output end of the receiving node 4 is a light string; the sending end 1 generates a data signal for controlling the light string, and the signal is obtained through the power on/off controlled module 2 to obtain the corresponding The voltage pulse signal carrying data information”).
Huang does not specify disclose a an external signal receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor configured to detect a state of a lighting space illuminated by the light fixture and a judgement controller configured to monitor a value of any one or more of an output current, the output voltage, output power, an input current, an input voltage and input power of the power 
Deixler an external signal sensors (125A,B)receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor ([0076]) configured to detect a state of a lighting space illuminated by the light fixture([0076]) and a
judgement controller (light controller 130A) configured to monitor a value of any one or more of an output current, the output voltage, output power, an input current, an input voltage and input power of the power supply as a monitor value and judge whether the monitor value is greater than or equal to a prescribed value(compares the control command to dimming state[0083][0090]), wherein the communication controller is configured to transmit the transmission signal for changing a dimming rate of the light fixture so that the monitor value is smaller than the prescribed value, when the judgement controller judges that the monitor value is greater than or equal to the prescribed value([0083][0090]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the sensors and judgment controller of Deixler to the system of Huang to provide reduce power consumption, provide an automated lighting system, and allow for user control.
Regarding claim 8, Huang discloses the signal transmitter of claim 7, wherein the communication controller is configured to, when the judgement controller judges that the 
Regarding claim 9, Huang discloses the signal transmitter of claim 8, wherein the communication controller is configured to, when the judgement controller judges that the monitor value is greater than or equal to the prescribed value, make the first dimming rate lower as a difference between the monitor value and the prescribed value is greater (Deixler: [0083][0090]).
Regarding claim 10, Huang discloses the signal transmitter of claim 8, wherein the communication controller is configured to, when the judgement controller judges that the monitor value is greater than or equal to the prescribed value, make a period of time during which the dimming rate is the second dimming rate longer as a difference between the monitor value and the prescribed value is greater (Deixler: [0083][0090]).
Regarding claim 11.
Claims 12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN101009501) in view of Chemel and Yao as applied to claim 1 above, and further in view of Yao (US 2014/0145645A1 herein after known as Yao645) .
Regarding claim 12, Huang in view of Chemel discloses the signal transmitter of claim 1, except wherein the communication controller is configured to change the output voltage level between a first voltage level and a second voltage level to transmit the transmission signal.
Yao645 discloses a controller is configured to change the output voltage level between a first voltage level and a second voltage level to transmit the transmission signal (two voltage outputs for dimming [0033]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to adjust the output voltage to a first and second voltage as disclosed in Yao645 to the system of Huang to provide an easy way to provide dimming with a simple circuit.
Regarding claim 17, Huang discloses the signal transmitter of claim 1, except wherein the communication controller is configured to: adjust the output voltage level to a first voltage level by making a detection value of the DC output voltage accord with a first target value; and adjust the output voltage level to a second voltage level by making the detection value of the DC output voltage accord with a second target value.
Yao645 discloses controller is configured to: adjust the output voltage level to a first voltage level by making a detection value of the DC output voltage accord with a first target value; and adjust the output voltage level to a second voltage level by making the detection value of the DC output voltage accord with a second target value ([0033]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to adjust the output voltage to a first and second voltage as disclosed in Yao645 to the system of Huang to provide an easy way to provide dimming with a simple circuit.
Regarding claim 18, Huang discloses a lighting system, comprising a signal transmitter of claim 1, except an AC/DC converter configured to receive AC power to supply the DC power to the signal transmitter, and the light fixture.
Yao645 disclose an AC/DC converter configured to receive AC power to supply the DC power to the signal transmitter, and the light fixture (Fig. 1 [0022-23]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include an AC/DC converter as disclosed in Yao to the system of Huang to allow the system to be used with AC power.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemel et al. (US 2011/0001436 A1) in view of Yao (US 20140145645A1), Huang (CN101009501), and Yao (US 2013/0127358 A1 herein after known as Yao358).
Regarding claim 19, Chemel discloses a lighting system, comprising signal transmitters(1, Fig. 1-9)), and light fixture sets that are electrically connected to the signal transmitters, respectively, each of the light fixture sets comprising at least a light fixture(light module Fig. 26), wherein each of the signal transmitters comprises: a power supply configured to receive the DC power to supply a DC output voltage to a corresponding light fixture set([0057][00194] Fig. 21 A); an external signal (sensors[0030]) receiver configured to receive an external instruction signal that represents a lighting state of the corresponding light fixture set based on an output of a sensor configured to detect a state of a lighting space illuminated by the corresponding light fixture set ([0030]([0132]); and a communication controller (power 
Chemel does not specify one AC/DC converter configured to receive AC power to supply DC power to each of the signal transmitters.
Yao645 disclose an AC/DC converter configured to receive AC power to supply the DC power to the signal transmitter (Fig. 1 [0022-23]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include an AC/DC converter as disclosed in Yao to the system of Chemel to allow the system to be used with AC power.
Chemel does not specify the communication controller being configured to modulate an output voltage level of the DC output voltage of the power supply.
Huang discloses  the communication controller being configured to modulate an output voltage level of the DC output voltage of the power supply (page 10 lines 8-16 “the sending end 1 generates a data signal for controlling the light string, and the signal is obtained through the power on/off controlled module 2 to obtain the corresponding The voltage pulse signal carrying data information”).to transmit, to the light fixture, a control signal for setting the light fixture to the lighting state represented by at least the external instruction signal (page 10 lines 8-16 “The above DC power line carrier communication system can be applied to the light string control. The output end of the sending end 1 is connected to the input end of the power on/off controlled module 2, the output end of the power on/off control module 2 is connected to the DC power line 3, and the receiving node 4 passes The DC power line 3 constitutes a certain topology, and the control object 5 connected to the control signal output end of the receiving node 4 is a light string; the sending end 1 generates a data signal for controlling the light string, and the signal is obtained through the power on/off controlled module 2 to obtain the corresponding The voltage pulse signal carrying data information”).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the communication controller modulating output voltage of DC output voltage as disclosed in Huang to the system of Chemel to provide an easy way to encode information to lighting devices. 
Chemel does not specify disclose wherein the power supply comprises: two input terminals for receiving the DC power; a series circuit of a first switch and a second switch, the series circuit being electrically connected between the two input terminals; a first diode that is anti-parallel connected to the first switch; a second diode that is anti-parallel connected to the second switch; a series circuit of a capacitor and an inductor, which is connected between both ends of the first switch; two output terminals for outputting the DC output voltage, the output terminals being electrically connected to high and low potential sides of the capacitor, respectively and the communication controller is configured to control the first and second switches to change the output voltage level.
Yao358 discloses in Fig. 4  and 7 wherein the power supply 440 comprises: two input terminals for receiving the DC power(404 and 406); a series circuit of a first switch and a second switch(Q1 and Q2), the series circuit being electrically connected between the two input terminals; a first diode (D2) that is anti-parallel connected to the first switch(Q2)); a second 
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include power supply of Yao358 to the system of Chemel to provide a power supply with voltage protection to protect the circuit (Yao358 (abstract)).
Regarding claim 20, Chemel discloses the lighting system of claim 19, wherein the transmission signal contains identification data uniquely assigned to the light fixture, and control data representing the lighting state for the light fixture [0175].
Regarding claim 21, Chemel discloses a light fixture, comprising: a light source; a constant current circuit configured to receive a DC output voltage to supply a load current to the light source, the DC output voltage being input via two power supply lines from the signal transmitter of claim 1; and a signal receiver configured to monitor the DC output voltage([0371]), the signal receiver being configured to detect a change in the output voltage level to acquire a transmission signal and adjust a lighting state of the light fixture by controlling the constant current circuit based on data of the transmission signal([0371]).
Chemel does not specify a constant current circuit configured to receive a DC output voltage to supply a load current to the light source and controlling the constant current circuit.
Yao discloses constant current circuit ([0006]) configured to receive a DC output voltage to supply a load current to the light source and controlling the constant current circuit ([0006]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include constant current circuit of Yao to the system of Chemel as a known way to drive and control the LEDs.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN101009501) view of Yao (US 2014/0145645A1 herein after known as Yao645)  and further in view of Deixler (US 2017/0251536 A1).
Regarding claim 22, Huang discloses a lighting system comprising: 
signal transmitters ( Fig, 1-9), and light fixture (5) sets that are electrically connected to the signal transmitters, respectively, each of the light fixture sets comprising at least a light fixture(5), wherein each of the signal transmitters comprises:
a signal transmitter (Fig. 1-9), comprising 
a power supply (2) configured to receive DC power (3) to supply a DC output voltage to a light fixture (5) that is configured to be activated by the DC output voltage (page 7 lines 20-page 8 line 13) ; 
an external signal (Fig 8, receiving signals 12) receiver configured to receive an external instruction signal (page 7 lines 20-page 8 line 13,“The role of the sending end 1 is to generate a corresponding data signal according to the control data or command encoding through a preset program. Referring to FIG. 3, the sending end 1 mainly includes a programmable controller 11 whose input end is connected to a data input device 12; the programmable controller 11 encodes the data to obtain a data signal and transmits it to the power-on/off controlled module 2 through the output end’) that represents a lighting state of the light fixture (page 8 lines 1-13,“The data input device 12 may be a memory 13, a computer 15 connected to the programmable controller 11 through the communication interface module 14, and so on. If the controlled object 5 needs to 
a communication controller (1,11, page 8 line 14-page 9 line 1, “Power on/off controlled module 2. Due to the small driving capacity of the data signal output by the programmable controller 11 at the sending end 1, …It is necessary to add a power on/off controlled module 2 to process the data signal to obtain a certain amplitude Value, power transmission signal is larger…, , the FET drives the switching action according to the change of the data signal, controls the DC power supply to turn on and off, and forms a voltage pulse signal with a certain amplitude and large power at its output terminal, which can pass through the DC power line 3) configured to control signal transmission to the light fixture by controlling the power supply(3), the communication controller being configured to modulate an output voltage level of the DC output voltage of the power supply (page 10 lines 8-16 “the sending end 1 generates a data signal for controlling the light string, and the signal is obtained through the power on/off controlled module 2 to obtain the corresponding The voltage pulse signal carrying data information”).to transmit, to the light fixture, a control signal for setting the light fixture to the lighting state represented by at least the external instruction signal (page 10 lines 8-16 “The above DC power line carrier communication system can be applied to the light string control. The output end of the sending end 1 is connected to the input end of the power on/off controlled module 2, the output end of the power on/off control module 2 is connected to the DC power line 3, and the receiving node 4 passes The DC power line 3 constitutes a certain topology, and the control object 5 connected to the control signal output end of the receiving node 4 is a light string; the sending end 1 generates a data signal for controlling the light string, and the signal is obtained 
Huang does not specify an AC/DC converter configured to receive AC power to supply the DC power to the signal transmitter, and the light fixture.
Yao645 disclose an AC/DC converter configured to receive AC power to supply the DC power to the signal transmitter, and the light fixture (Fig. 1 [0022-23]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include an AC/DC converter as disclosed in Yao to the system of Huang to allow the system to be used with AC power.
Huang does not specify disclose a an external signal receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor configured to detect a state of a lighting space illuminated by the light fixture and an internal signal receiver configured to receive an internal instruction signal that represents the lighting state of the light fixture, the internal instruction signal being generated according to user's operation; and a signal selector configured to select either the external instruction signal or the internal instruction signal to be supplied to the communication controller, wherein the communication controller is configured to transmit the transmission signal for setting the light fixture to a lighting state represented by either the external instruction signal or the internal instruction signal, from the signal selector.
Deixler discloses an external signal sensors (125A,B)receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor ([0076]) configured to detect a state of a lighting space illuminated by the light fixture([0076]) and an internal signal receiver configured to receive an internal instruction signal 
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the internal and external signal and signal selector of Deixler to the system of Huang to provide reduce power consumption, provide an automated lighting system, and allow for user control . 
Regarding claim 23, Huang discloses a lighting system comprising: 
signal transmitters ( Fig, 1-9), and light fixture (5) sets that are electrically connected to the signal transmitters, respectively, each of the light fixture sets comprising at least a light fixture(5), wherein each of the signal transmitters comprises:
a signal transmitter (Fig. 1-9), comprising 
a power supply (2) configured to receive DC power (3) to supply a DC output voltage to a light fixture (5) that is configured to be activated by the DC output voltage (page 7 lines 20-page 8 line 13) ; 
an external signal (Fig 8, receiving signals 12) receiver configured to receive an external instruction signal (page 7 lines 20-page 8 line 13,“The role of the sending end 1 is to generate a corresponding data signal according to the control data or command encoding through a preset program. Referring to FIG. 3, the sending end 1 mainly includes a programmable controller 11 whose input end is connected to a data input device 12; the programmable controller 11 encodes the data to obtain a data signal and transmits it to the power-on/off controlled module 2 through the output end’) that represents a lighting state of the light fixture (page 8 lines 1-13,“The data input device 12 may be a memory 13, a computer 15 connected to the programmable controller 11 through the communication interface module 14, and so on. If the controlled object 5 needs to perform a relatively simple action, such as a light string, as long as the color change, the display pattern change caused by the light and dark change, etc.) and 
a communication controller (1,11, page 8 line 14-page 9 line 1, “Power on/off controlled module 2. Due to the small driving capacity of the data signal output by the programmable controller 11 at the sending end 1, …It is necessary to add a power on/off controlled module 2 to process the data signal to obtain a certain amplitude Value, power transmission signal is larger…, , the FET drives the switching action according to the change of the data signal, controls the DC power supply to turn on and off, and forms a voltage pulse signal with a certain amplitude and large power at its output terminal, which can pass through the DC power line 3) configured to control signal transmission to the light fixture by controlling the power supply(3), the communication controller being configured to modulate an output voltage level of the DC 
Huang does not specify an AC/DC converter configured to receive AC power to supply the DC power to the signal transmitter, and the light fixture.
Yao645 disclose an AC/DC converter configured to receive AC power to supply the DC power to the signal transmitter, and the light fixture (Fig. 1 [0022-23]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include an AC/DC converter as disclosed in Yao to the system of Huang to allow the system to be used with AC power.
Huang does not specify disclose a an external signal receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor configured to detect a state of a lighting space illuminated by the light fixture and a 
Deixler an external signal sensors (125A,B)receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor ([0076]) configured to detect a state of a lighting space illuminated by the light fixture([0076]) and a
judgement controller (light controller 130A) configured to monitor a value of any one or more of an output current, the output voltage, output power, an input current, an input voltage and input power of the power supply as a monitor value and judge whether the monitor value is greater than or equal to a prescribed value(compares the control command to dimming state[0083][0090]), wherein the communication controller is configured to transmit the transmission signal for changing a dimming rate of the light fixture so that the monitor value is smaller than the prescribed value, when the judgement controller judges that the monitor value is greater than or equal to the prescribed value([0083][0090]), and signal transmitters (115) and light fixture sets comprising at least a light fixture (120A-c, Fig 1).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the sensors and judgment controller of Deixler to the system of Huang .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844   

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844